Citation Nr: 0908109	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a disorder 
characterized by memory loss including attention deficit 
hyperactivity disorder (ADHD), to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1981 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for a disorder 
characterized by memory loss including attention deficit 
hyperactivity disorder (ADHD), to include as due to an 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All evidence necessary for adjudication of this claim has 
been obtained by VA.

2.  VA audiometric testing performed in December 2001 
revealed Level I hearing loss in the right ear and Level II 
hearing loss left ear.

3.  VA audiometric testing performed in March 2005 revealed 
Level II hearing loss in the right ear and left ear.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for an increased rating 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the Veteran's 
claim, a letter dated in February 2005 was furnished the 
Veteran in accordance with the notice provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In the February 2005 letter noted above, the Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was not sent 
to the Veteran.  Thus, there is presumed prejudicial error.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, the VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the Board finds that any presumption of 
prejudice to the Veteran by virtue of any Vazquez-Flores 
notice deficiency has been rebutted.  Pertinent information 
essentially in accordance with Vazquez-Flores was provided to 
the Veteran in the above mentioned February 2005 letter.  The 
Veteran was informed of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of his bilateral hearing loss.  The statement of the 
case was also relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the Veteran has not 
been prejudiced by insufficient notice in this case.  

Further, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant for an increased rating 
for hearing loss were tailored to the pertinent symptoms of 
hearing loss as related to the diagnostic criteria.  
Furthermore, the Veteran submitted new medical evidence in 
support of the claim.

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The Veteran discussed the 
pertinent criteria and submitted supporting evidence.  In a 
May 2006 statement, the Veteran reported that after reviewing 
the method for evaluating hearing loss, he agreed with the 
decision for a noncompensable rating.  The criteria were 
discussed in the statement of the case and the claimant was 
told why a higher rating was not warranted under that 
criteria.  Therefore, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889.

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claim for an increased 
rating, no other disability rating or effective date is 
being, or will be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in December 2001 and March 2005 in connection with his 
hearing loss claim.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected hearing loss since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.



Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b) (2008).  That numeral is then 
elevated to the next higher Roman numeral.  Id.  Each ear is 
evaluated separately.  Id.

The Board first notes that the VA examiners who conducted the 
examinations of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the Veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

In a VA audiological examination in December 2001, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
15
30
50
26
LEFT
15
20
40
40
29

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
Findings showed mild hearing loss in the left ear and 
moderate hearing loss in the right ear.  The provisions of 38 
C.F.R. § 4.86(b) for exceptional patterns of hearing 
impairment are inapplicable.  Applying the results of this 
examination to Table VI yields a Roman numeral value of Level 
I for the right ear and II for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss is properly evaluated as 0 percent disabling.  

In a VA audiological examination in March 2005, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
30
35
65
39
LEFT
20
25
35
40
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  
Findings showed high frequency sensorineural hearing loss in 
both ears, with the right ear being worse than the left.  The 
provisions of 38 C.F.R. § 4.86(b) for exceptional patterns of 
hearing impairment are inapplicable.  Applying the results of 
this examination to Table VI yields a Roman numeral value of 
Level II for the right ear and II for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss is properly evaluated as 0 percent disabling.  

Based on the audiological findings above, the Board finds 
that the RO has applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of a compensable evaluation under Diagnostic Code 
6100.  Therefore, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for an 
increased evaluation.  Thus, the appellant's request for an 
increased rating for bilateral hearing loss is denied.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.





REMAND

The Veteran contends that he developed memory loss following 
discharge from service in the Persian Gulf.  Service 
treatment records are entirely silent for any complaints or 
reference to memory impairment.  Private treatment records 
show a current diagnosis of and treatment for Attention 
Deficit Hyperactive Disorder (ADHD).  See March 2004 private 
medical records.  At that time, the Veteran complained, in 
pertinent part, of forgetfulness, inability to sit still, 
mind racing, difficulty memorizing things, interrupting 
people, and difficulty falling asleep.  Although a diagnosis 
of ADHD was made and the Veteran was placed on medication, 
the examiner did not specifically indicate that the Veteran's 
memory loss was due, in part or solely, to the diagnosis of 
ADHD.  Therefore, it is unclear whether the Veteran has, in 
fact, been diagnosed as having a disorder manifested by 
memory loss.  Moreover, there is no competent medical 
evidence of record that addresses the relationship, if any, 
between the Veteran's claimed memory loss and/or ADHD and his 
military service.  In this regard, the Board notes that the 
Veteran has not been afforded a VA examination in connection 
with his claim.  

Applicable law provides that VA will pay compensation to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets certain criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines in appropriate regulations 
warrants a presumption of service- connection.  A medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to neurologic or 
neuropsychological signs or symptoms.

Further, it appears that ADHD may be considered a 
developmental disorder.  See The MERCK Manual, ADHD, Online 
Ed.  Pursuant to 38 C.F.R. § 3.303(c), developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits, and may not, 
of themselves, be service connected; service connection is 
therefore barred by law.  See also 38 C.F.R. § 4.9 (2006).  
If, however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the developmental defect, then service connection 
could be granted for that resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).

In this case, the Veteran served in the Persian Gulf, 
following which he reports experiencing deteriorating memory 
function without any associated diagnosis.  He has provided 
evidence of reported memory loss as well as a diagnosis of 
ADHD.  See 2004, 2005 private treatment records.  However, 
the record is unclear as to whether the reported memory loss 
is attributable to the diagnosis of ADHD and whether the 
diagnosis of ADHD has any etiological relationship to the 
Veteran's military service.  Under the circumstances, the 
Board is of the opinion that the Veteran should be afforded a 
VA examination in connection with his memory loss claim.  See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to a disorder 
characterized by memory loss.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this and 
ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the Veteran should be 
afforded a VA examination by an examiner 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present memory loss disability.  
All indicated studies should be performed.  
The examiner should respond to the 
following:

a).  Does the Veteran have signs and 
symptoms of memory loss;
b).  If so, is the memory loss 
associated with a known clinical 
diagnosis; in responding to this 
question, the examiner should comment 
on the relationship between any 
clinically found memory loss and the 
diagnosis of record of ADHD;
c).  Is it at least as likely as not 
that any diagnosed disorder 
characterized by memory loss is 
etiologically related to the Veteran's 
military service;
d).  Indicate whether ADHD is a 
developmental disorder, and if so, 
whether it is at least as likely as not 
that that there was disease or injury 
in service superimposed on ADHD;
e).  If the Veteran's memory loss is 
not a symptom of a diagnosed disorder, 
is it at least as likely as not due to 
an undiagnosed illness originating 
during the Veteran's period of active 
duty or is it otherwise etiologically 
related to his period of service;

The rationale for all opinions 
expressed should also be provided.  The 
Veteran's claims file, including a copy 
of this remand, must be made available 
to the examiner for review.

4.  The RO/AMC should then readjudicate 
the issue of service connection for 
service connection for a disorder 
characterized by memory loss including 
attention deficit hyperactivity disorder 
(ADHD), to include as due to an 
undiagnosed illness.  If the benefit 
sought on appeal is not granted in full 
the RO must issue a supplemental statement 
of the case, and provide the Veteran and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


